EXHIBIT 10(i)



 

 

STOCK EXCHANGE
AGREEMENT



BETWEEN



JURE HOLDINGS, INC.



AND



OPENLIMIT HOLDING AG



APRIL 25, 2003



 

 

 

 

 

 

 

 

 

 

 

STOCK EXCHANGE AGREEMENT

THIS STOCK EXCHANGE AGREEMENT (the "Agreement"), entered into as of April 11,
2003, by and between Jure Holdings, Inc., a Florida corporation (the "Company"),
OpenLimit Holding AG, a Swiss corporation ("OpenLimit") and each of shareholders
of OpenLimit as identified in a Disclosure Schedule appended to this Agreement
(the "Seller" or collectively, the "Sellers").

WITNESSETH:

WHEREAS, each of the Sellers owns the number of shares of common stock of
OpenLimit, set forth opposite their respective names on a Disclosure Schedule to
this Agreement, which shares, in the form of bearer shares, constitute all of
the issued and outstanding shares of OpenLimit (the "OpenLimit Shares); and

WHEREAS, the Company desires to acquire from the Sellers, and the Sellers desire
to transfer to the Company, all of the OpenLimit Shares amounting in aggregate
to 4,200,000 OpenLimit Shares, par value of 1 Swiss Franc, in exchange for the
issuance by the Company of an aggregate of 42,000,000 shares (the "Company
Shares") of the Company's common stock, par value $.01 per share to be allocated
among the Sellers pro rata in proportion to their respective holdings in
OpenLimit on the basis of ten (10) Company Shares for every one (1) of the
OpenLimit Shares; and

WHEREAS, the president of OpenLimit and a director, Heinrich Dattler and the
chief financial officer of OpenLimit and a director, Joseph Mettler represent
and warrant, that said officers and directors are fully authorized and empowered
through appropriate corporate action to act on behalf of and bind the Sellers.

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:

ARTICLE I



EXCHANGE OF SHARES

1.1 Exchange of Shares. Subject to the terms and conditions of this Agreement,
on Closing:

(a) The Company shall issue and deliver to each of the Sellers ten (10) Company
Shares as set forth opposite such Seller's name as set forth on Disclosure
Schedule 1.1 hereto on a pro rata basis for every one (1) of the OpenLimit
Shares up to an aggregate of forty two million (42,000,000) shares of the
Company's common stock, and each Seller agrees to deliver to the Company, the
number of OpenLimit Shares set forth opposite such Seller's name on Disclosure
Schedule 1.1 hereto in an aggregate of 4,200,000 shares of OpenLImit's common
stock.

(b) Company Shares issued to Sellers shall be subject to resale restrictions
imposed pursuant to the Securities Act of 1933 as amended (the "Securities
Act").

1.2 Time and Place of Closing.

The closing of the transactions contemplated hereby (the "Closing") shall take
place on April 25, 2003 at the offices of the Company at 10 a.m. Pacific
Daylight Time, or at such other place as the parties may agree (the "Closing
Date").

ARTICLE II



REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to OpenLimit and to each of the Sellers
that:

2.1 Due Organization and Qualification; Due Authorization.

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of formation, with full corporate
power and authority to own, lease and operate its respective business and
properties and to carry on its respective business in the places and in the
manner as presently conducted or proposed to be conducted. The Company is in
good standing as a foreign corporation in each jurisdiction in which the
properties owned, leased or operated, or the business conducted, by it requires
such qualification except for any such failure, which when taken together with
all other failures, is not likely to have a material adverse effect on the
business of the Company taken as a whole.

(b) The Company does not own, directly or indirectly, any capital stock, equity
or interest in any corporation, firm, partnership, joint venture or other
entity.

(c) The Company has all requisite corporate power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby
and thereby. The Company has taken all corporate action necessary for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its respective terms, except as may be affected by bankruptcy, insolvency,
moratoria or other similar laws affecting the enforcement of creditors' rights
generally and subject to the qualification that the availability of equitable
remedies is subject to the discretion of the court before which any proceeding
therefore may be brought.

2.2 No Conflicts or Defaults.

The execution and delivery of this Agreement by the Company and the consummation
of the transactions contemplated hereby do not and shall not (i) contravene the
Articles of Incorporation or By-laws of the Company, (ii) violate, conflict
with, or result in a breach of, or a default or loss of rights under, any
material covenant, agreement, mortgage, indenture, lease, instrument, permit or
license to which the Company is a party or by which the Company or any of their
respective assets are bound, or any judgment, order or decree, or any law, rule
or regulation to which the Company or any of their respective assets are
subject, (iii) result in the creation of, or give any party the right to create,
any lien, charge, encumbrance or any other right or adverse interest upon any of
the assets of the Company, (iv) terminate or give any party the right to
terminate, amend, abandon or refuse to perform, any material agreement,
arrangement or commitment to which the Company is a party or by which the
Company or any of its assets are bound, or (v) accelerate or modify, or give any
party the right to accelerate or modify, the time within which, or the terms
under which, the Company is to perform any duties or obligations or receive any
rights or benefits under any material agreement, arrangement or commitment to
which it is a party.

2.3 Capitalization.

The authorized capital stock of the Company immediately prior to giving effect
to the transactions contemplated hereby consists of 200,000,000 shares of common
stock of which 3,613,084 shares of common stock are issued and outstanding as of
the date hereof and 500,000 preferred shares of which 0 are issued and
outstanding. All of the outstanding shares of common stock are, and the Company
Shares when issued in accordance with the terms hereof, will be, duly
authorized, validly issued, fully paid and non-assessable. All outstanding
shares of the Company's capital stock were issued in compliance with all
applicable federal and state laws. The Company Shares are not subject to any
preemptive or subscription right, any voting trust agreement or other contract,
agreement, arrangement, option, warrant, call, commitment or other right of any
character obligating or entitling the Company to issue, sell, redeem or
repurchase any of its securities, and there is no outstanding security of any
kind convertible into or exchangeable for common stock. The offers and sales of
all the Company's outstanding securities were at all relevant times either
registered under the Securities Act and the applicable state securities or Blue
Sky laws, or exempt from such registration pursuant to the exemption claimed
therefore.

2.4 Financial Statements.

Disclosure Schedule 2.4 contains copies of the balance sheets of the Company at
December 31, 2002 (audited) (such statements being the "Company Financial
Statements"). The Company Financial Statements, together with the notes thereto,
have been prepared in accordance with generally accepted accounting principles
applied on a basis consistent throughout all periods presented, subject to audit
adjustments, which are not expected to be material. Such statements present
fairly the financial position of the Company as of the dates indicated. The
books of account and other financial records of the Company have been maintained
in accordance with good business practices.

2.5 Further Financial Matters.

(a) The Company has no material liabilities or obligations, whether secured or
unsecured, accrued, determined, absolute or contingent, asserted or unasserted
or otherwise, which are required to be reflected or reserved in a balance sheet
or the notes thereto under generally accepted accounting principles that are not
reflected in the Company Financial Statements.

(b) Except as set forth in the Company Financial Statements, the Company does
not have any, direct or indirect, indebtedness, liability, claim, loss, damage,
deficiency, obligation or responsibility, fixed or unfixed, choate or inchoate,
liquidated or unliquidated, secured or unsecured, accrued, absolute, contingent
or otherwise.

2.6 Taxes.

The Company has filed all federal, state, county, local and foreign national,
provincial and local tax returns or reports which were required to be filed on
or prior to the date hereof in respect of all income, withholding, franchise,
payroll, excise, property, sales, use, value added or other taxes or levies,
imposts, duties, license and registration fees, charges, assessments or
withholdings of any nature whatsoever (together, "Taxes"), and has paid all
Taxes (and any related penalties, fines and interest) which have become due
pursuant to such returns or reports or pursuant to any assessment which has
become payable, or, to the extent its liability for any Taxes (and any related
penalties, fines and interest) has not been fully discharged, the same have been
properly reflected as a liability on the books and records of the Company and
adequate reserves therefore have been established. All such returns and reports
filed on or prior to the date hereof have been properly prepared and are true,
correct (and to the extent such returns reflect judgments made by the Company,
such judgments were reasonable under the circumstances) and complete in all
material respects. No extension for the filing of any such return or report is
currently in effect. No tax return or tax return liability of the Company has
been audited or, presently under audit. All taxes and any penalties, fines and
interest which have been asserted to be payable as a result of any audits have
been paid. The Company has not given or been requested to give waivers of any
statute of limitations relating to the payment of any Taxes (or any related
penalties, fines and interest). There are no claims pending or, to the knowledge
of the Company, threatened, against the Company for past due Taxes. All payments
for withholding taxes, unemployment insurance and other amounts required to be
paid for periods prior to the date hereof to any governmental authority in
respect of employment obligations of the Company including, without limitation,
amounts payable pursuant to the Federal Insurance Contributions Act, have been
paid or shall be paid prior to the Closing and have been duly provided for on
the books and records of the Company and in the Company Financial Statements.

2.7 Indebtedness: Contracts: No Defaults.

(a) Disclosure Schedule 2.7 sets forth a true, complete and correct list of all
material instruments, agreements, indentures, mortgages, guarantees, notes,
commitments, accommodations, letters of credit or other arrangements or
understandings, whether written or oral, to which the Company is a party
(collectively, the "Operating Agreements"). An agreement shall not be considered
material for the purposes of this Section 2.7(a) if it provides for expenditures
or receipts of less than $10,000 and has been entered into by the Company in the
ordinary course of business. The Operating Agreements constitute all of the
contracts, agreements, understandings and arrangements required for the
operation of the business of the Company or which have a material effect
thereon. Copies of all such material written Operating Agreements have
previously been delivered or otherwise made available to the Sellers and such
copies are true, complete and correct as of the date hereof.

(b) The Company nor, to the Company's knowledge, any other person or entity is
in breach in any material respect of, or in default in any material respect
under, any material contract, agreement, arrangement, commitment or plan to
which the Company is a party, and no event or action has occurred, is pending or
is threatened, which, after the giving of notice, passage of time or otherwise,
would constitute or result in such a material breach or material default by the
Company or, to the knowledge of the Company, any other person or entity. The
Company has not received any notice of default under any contract, agreement,
arrangement, commitment or plan to which it is a party, which default has not
been cured to the satisfaction of, or duly waived by, the party claiming such
default on or before the date hereof.

2.8 Personal Property.

The Company has good and marketable title to all of its tangible personal
property and assets free and clear of any other liens or mortgages, except for
any lien for current taxes not yet due and payable, as set forth in Disclosure
Schedule 2.8.

2.9 Real Property.

Disclosure Schedule 2.9 sets forth a true and complete list of all real property
owned by, or leased or subleased by or to, the Company (the "Company Real
Property"). Each lease to which the Company is a party is valid, binding and in
full force and effect with respect to the Company and, to the knowledge of the
Company, no notice of default or termination under any such lease is
outstanding.

2.10 Compliance with Law.

(a) The Company is not conducting its respective business or affairs in material
violation of any applicable federal, state or local law, ordinance, rule,
regulation, court or administrative order, decree or process, or any requirement
of insurance carriers. The Company has not received any notice of violation or
claimed violation of any such law, ordinance, rule, regulation, order, decree,
process or requirement.

(b) The Company is in compliance in all material respects with all applicable
federal, state, local and foreign laws and regulations relating to the
protection of the environment and human health. There are no claims, notices,
actions, suits, hearings, investigations, inquiries or proceedings pending or,
to the knowledge of the Company, threatened against the Company that are based
on or related to any environmental matters or the failure to have any required
environmental permits, and there are no past or present conditions that the
Company has reason to believe are likely to give rise to any material liability
or other obligations of the Company under any environmental laws.

2.11 Permits and Licenses.

The Company has all certificates of occupancy, rights, permits, certificates,
licenses, franchises, approvals and other authorizations as are reasonably
necessary to conduct its respective business and to own, lease, use, operate and
occupy its assets, at the places and in the manner now conducted and operated,
except those the absence of which would not materially adversely affect its
respective business. As of the date hereof, the Company has not received any
written or oral notice or claim pertaining to the failure to obtain any material
permit, certificate, license, approval or other authorization required by any
national, federal, state or local agency or other regulatory body, the failure
of which to obtain would materially and adversely affect its business.

2.12 Ordinary Course.

Since December 31, 2002, the Company has conducted its business, maintained its
real property and equipment and kept its books of account, records and files,
substantially in the same manner as previously conducted, maintained or kept and
solely in the ordinary course.

2.13 No Adverse Changes. Since December 31, 2002, there has not been:

(a) Any material adverse change in the business, prospects, the financial or
other condition, or the respective assets or liabilities of the Company as
reflected in the Company Financial Statements.

(b) Any material loss sustained by the Company, including, but not limited to
any loss on account of theft, fire, flood, explosion, accident or other
calamity, whether or not insured, which has materially and adversely interfered,
or may materially and adversely interfere, with the operation of the Company's
business.

(c) To the best knowledge of the Company, any event, condition or state of
facts, including, without limitation, the enactment, adoption or promulgation of
any law, rule or regulation, the occurrence of which materially and adversely
does or would affect the results of operations or the business or financial
condition of the Company.

2.14 Litigation.

(a) There is no claim, dispute, action, suit, proceeding or investigation
pending or, to the knowledge of the Company, threatened, against or affecting
the business of the Company, or challenging the validity or propriety of the
transactions contemplated by this Agreement, at law or in equity or admiralty or
before any federal, state, local, foreign or other governmental authority,
board, agency, commission or instrumentality, nor to the knowledge of the
Company, has any such claim, dispute, action, suit, proceeding or investigation
been pending or threatened, during the 12-month period preceding the date
hereof.

(b) There is no outstanding judgment, order, writ, ruling, injunction,
stipulation or decree of any court, arbitrator or federal, state, local, foreign
or other governmental authority, board, agency, commission or instrumentality,
against or materially affecting the business of the Company.

(c) The Company has not received any written or verbal inquiry from any federal,
state, local, foreign or other governmental authority, board, agency, commission
or instrumentality concerning the possible violation of any law, rule or
regulation or any matter disclosed in respect of its business.

2.15 Insurance.

The Company maintains no insurance.

2.16 Certificate of Incorporation and Bylaws: Minute Books.

The copies of the Articles of Incorporation and Bylaws (or similar governing
documents) of the Company, and all amendments to each are true, correct and
complete. The minute books of the Company contain true and complete records of
all meetings and consents in lieu of meetings of its board of directors (and any
committees thereof), or similar governing bodies, since the time of their
respective organization. The stock books of the Company are true, correct and
complete.

2.17 Employee Benefit Plans.

The Company does not maintain, nor has the Company maintained in the past, any
employee benefit plans ("as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA")), or any plans, programs,
policies, practices, arrangements or contracts (whether group or individual)
providing for payments, benefits or reimbursements to employees of the Company,
former employees, their beneficiaries and dependents under which such employees,
former employees, their beneficiaries and dependents are covered through an
employment relationship with the Company, or any entity required to be
aggregated in a controlled group or affiliated service group with the Company
for purposes of ERISA or the Internal Revenue Code of 1986 (the "Code")
(including, without limitation, under Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA, at any relevant time.

2.18 Patents: Trademarks and Intellectual Property Rights.

The Company owns no patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information, internet web site(s), proprietary rights
or processes.

2.19 Subsidiaries.

The Company has no subsidiaries.

2.20 Affiliate Transactions.

(a) Neither the Company nor any officer, director or employee of the Company (or
any of the relatives or affiliates of any of the aforementioned persons) is a
party to any agreement, contract, commitment or transaction with the Company or
affecting the business of the Company, or has any interest in any property,
whether real, personal or mixed, or tangible or intangible, used in or necessary
to the Company which will subject the Sellers to any liability or obligation
from and after the Closing Date.

(b) The Company has no indebtedness due from its respective officers, directors
or stockholders or any of their respective relatives or affiliates, and none of
the officers, directors or stockholders of the Company or their respective
relatives or affiliates has any claim against the Company.

2.21 No Anti-Dilution Adjustment.

The issuance of the Company Shares will not give any holder of any of the
Company's outstanding shares, options, warrants or other convertible securities
or rights the right to purchase any additional shares of capital stock, the
right to be issued any capital stock and/or the right to purchase capital stock
at a reduced price.

2.22 No Regulatory Problems.

The Company (i) has not filed a registration statement which is the subject of
any proceeding or examination under Section 8 of the Securities Act, or is not
the subject of any refusal order or stop order thereunder; (ii) is not subject
to any pending proceeding under Rule 258 of the Securities Act or any similar
rule adopted under Section 3(b) of the Securities Act, or to an order entered
thereunder; (iii) has not been convicted of any felony or misdemeanor in
connection with the purchase or sale of any security or involving the making of
any false filing with the Securities and Exchange Commission ("Commission");
(iv) is not subject to any order, judgment, or decree of any court of competent
jurisdiction temporarily, preliminary or permanently restraining or enjoining,
the Company from engaging in or continuing any conduct or practice in connection
with the purchase or sale of any security or involving the making of any false
filing with the Commission; and (v) is not subject to a United States Postal
Service false representation order entered under Section 3005 of Title 39,
United States Code; or a temporary restraining order or preliminary injunction
entered under Section 3007 of Title 39, United States Code, with respect to
conduct alleged to have violated Section 3005 of Title 39, United States Code.

To its knowledge, none of the Company's directors, officers, or beneficial
owners of five percent or more of any class of its equity securities (i) has
been convicted of any felony or misdemeanor in connection with the purchase or
sale of any security, involving the making of a false filing with the
Commission, or arising out of the conduct of the business of an underwriter,
broker, dealer, municipal securities dealer, or investment advisor; (ii) is
subject to any order, judgment, or decree of any court of competent jurisdiction
temporarily or preliminary enjoining or restraining, or is subject to any order,
judgment, or decree of any court of competent jurisdiction, permanently
enjoining or restraining such person from engaging in, or continuing, any
conduct or practice in connection with the purchase or sale of any security
involving the making of a false filing with the Commission, (iii) is subject to
an order of the Commission entered pursuant to Section 15(b), 15B(a), or 15B(c)
of the Securities Exchange Act of 1934, as amended ("Exchange Act"), or is
subject to an order of the Commission entered pursuant to Section 203(e) or (f)
of the Investment Advisers Act of 1940; (iv) has been suspended or expelled from
membership in, or suspended or barred from association with a member of, an
exchange registered as a national securities exchange pursuant to Section 6 of
the Exchange Act, an association registered as a national securities association
under Section 15A of the Exchange Act, for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade;
or (v) is subject to a United States Postal Service false representation order
entered under Section 3005 of Title 39, United States Code; or is subject to a
restraining order or preliminary injunction entered under Section 3007 of Title
39, United States Code, with respect to conduct alleged to have violated Section
3005 of Title 39, United States Code.

2.23 Miscellaneous.

The representations and warranties made by the Company in this Agreement and the
statements made by or on behalf of the Company in any certificate, document or
exhibit furnished in connection with the transactions contemplated hereby or
thereby or in any public filing with any regulatory agency, (i) were prepared in
accordance with the requirements of the Securities Act or the Exchange Act, as
and if required, and (ii) do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make such
representations or warranties or other such statements, in light of the
circumstances under, and at the time at, which they were made, not false or
misleading.

2.24 Tax Free Transaction

The Company has structured this exchange with the intent that it be considered a
tax-free exchange under the Internal Revenue Code of 1986, as amended, for all
parties.

ARTICLE III



REPRESENTATIONS AND WARRANTIES OF OPENLIMIT/SELLERS

OpenLimit represents and warrants and each Seller, (but only when specifically
referenced in this Article III and then only with respect to such Seller's
representations and warranties) severally and not jointly, represents and
warrants to the Company that:

3.1 Due Organization and Qualification; Due Authorization.

(a) OpenLimit is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of formation, with full corporate
power and authority to own, lease and operate its business and properties and to
carry on its business in the places and in the manner as presently conducted or
proposed to be conducted. OpenLimit is in good standing as a foreign corporation
in each jurisdiction in which the properties owned, leased or operated, or the
business conducted, by it requires such qualification except for any such
failure, which when taken together with all other failures, is not likely to
have a material adverse effect on the business of OpenLimit taken as a whole.

(b) OpenLimit does not own, directly or indirectly, any capital stock, equity or
interest in any corporation, firm, partnership, joint venture or other entity
except those wholly owned subsidiaries described in Section 3.19 hereto.

(c) OpenLimit has all requisite power and authority to execute and deliver this
Agreement, and to consummate the transactions contemplated hereby and thereby.
OpenLimit has taken all corporate action necessary for the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and this Agreement constitutes the valid and binding obligation of
OpenLimit and the Sellers, enforceable against each of OpenLimit and the Sellers
in accordance with its respective terms, except as may be affected by
bankruptcy, insolvency, moratoria or other similar laws affecting the
enforcement of creditors' rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.

3.2 No Conflicts or Defaults.

Except as specifically provided otherwise in this Agreement, the execution and
delivery of this Agreement by OpenLimit and the consummation of the transactions
contemplated hereby do not and shall not (i) contravene the Articles of
Incorporation or By-laws of OpenLimit, (ii) violate, conflict with, or result in
a breach of, or a default or loss of rights under, any material covenant,
agreement, mortgage, indenture, lease, instrument, permit or license to which
OpenLimit is a party or by which OpenLimit or its assets are bound, or any
judgment, order or decree, or any law, rule or regulation to which OpenLimit or
its assets are subject, (iii) result in the creation of, or give any party the
right to create, any lien upon any of the assets of OpenLimit, (iv) terminate or
give any party the right to terminate, amend, abandon or refuse to perform, any
material agreement, arrangement or commitment to which OpenLimit is a party or
by which OpenLimit or any of its assets are bound, or (v) accelerate or modify,
or give any party the right to accelerate or modify, the time within which, or
the terms under which, OpenLimit is to perform any duties or obligations or
receive any rights or benefits under any material agreement, arrangement or
commitment to which it is a party.

 

3.3 Capitalization.

The authorized capital stock of OpenLimit immediately prior to giving effect to
the transactions contemplated hereby consists of 4,200,000 shares of common
stock, par value of 1 Swiss Franc per share, of which 4,200,000 shares are
issued and outstanding as of the date hereof. All of the OpenLImit Shares when
transferred in accordance with the terms of this Agreement, will be, duly
authorized, validly issued, fully paid and non-assessable, and have not been or,
will not be transferred in violation of any rights of third parties. All
outstanding shares of OpenLimit capital stock were issued in compliance with all
applicable national, federal and state laws.

The OpenLimit Shares are not subject to any preemptive or subscription right,
any voting trust agreement or other contract or agreement, arrangement, option,
call, commitment or other right of any character obligating or entitling
OpenLimit to issue, sell, redeem or repurchase any of its securities, and there
is no other outstanding security of any kind convertible into or exchangeable
for common stock. The offers and sales of all of OpenLimit's outstanding
securities were at all relevant times either registered under the Securities Act
and the applicable state securities or Blue Sky laws, exempt from such
registration pursuant to the exemption claimed therefore and in full compliance
with the regulatory requirements for issuing common stock under Swiss law.

3.4 Financial Statements.

Disclosure Schedule 3.4 contains copies of the audited balance sheets of
OpenLimit at December 31, 2002 and February 28, 2003(such statements being the
"OpenLimit Financial Statements"). The OpenLimit Financial Statements, together
with the notes thereto, have been prepared in accordance with generally accepted
accounting principles applied on a basis consistent throughout all periods
presented, subject to audit adjustments, which are not expected to be material.
Such statements present fairly the financial position of OpenLimit as of the
dates indicated. The books of account and other financial records of the
OpenLimit have been maintained in accordance with good business practices.

3.5 Further Financial Matters.

OpenLimit has no material liabilities or obligations, whether secured or
unsecured, accrued, determined, absolute or contingent asserted or unasserted or
otherwise, which are required to be reflected or reserved in a balance sheet or
the notes thereto under generally accepted accounting principles.

3.6 Taxes.

OpenLimit has filed all Swiss, federal, local and foreign tax returns or reports
which were required to be filed on or prior to the date hereof in respect of all
income, withholding, franchise, payroll, excise, property, sales, use, value
added or other taxes or levies, imposts, duties, license and registration fees,
charges, assessments or withholdings of any nature whatsoever (together
"Taxes"), and has paid all Taxes (and any related penalties, fines and interest)
which have become due pursuant to such returns or reports or pursuant to any
assessment which has become payable, or, to the extent it liability for any
Taxes (and related penalties, fines and interest) has not been fully discharged,
the same have been properly reflected as a liability on the books and records of
OpenLimit and adequate reserves therefore have been established. All such
returns and reports filed on or prior to the date hereof have been properly
prepared and are true, correct (and to the extent such returns reflect judgments
made by OpenLimit, such judgments were reasonable under the circumstances) and
complete in all material respects. No extension for the filing of any such
return or report is currently in effect. No tax return or tax return liability
of OpenLimit has been audited or, presently under audit. All taxes and any
penalties, fines and interest which have been asserted to be payable as a result
of any audits have been paid. OpenLimit has not given or been requested to give
waivers of any statute of limitations relating to the payment of any Taxes (or
any related penalties, fines and interest). There are no claims pending or, to
the knowledge of the Company, threatened, against the OpenLimit for past due
Taxes. All payments for withholding taxes, unemployment insurance and other
amounts required to be paid for periods prior to the date hereof to any
governmental authority in respect of employment obligations of OpenLimit have
been paid or shall be paid prior to the Closing and have been duly provided for
on the books and records of OpenLimit and in OpenLimit Financial Statements. No
tax return or tax return liability of the OpenLimit has been audited or,
presently under audit. There are no claims pending or, to the knowledge of the
OpenLimit, threatened, against the OpenLimit for past due taxes. All payments
for withholding taxes, unemployment insurance and other amounts required to be
paid for periods prior to the date hereof to any governmental authority in
respect of employment obligations of the OpenLimit have been paid or shall be
paid prior to the Closing and have been duly provided for on the books and
records of OpenLimit and in the OpenLimit Financial Statements.

3.7 Indebtedness: Contracts: No Defaults.

(a) Schedule 3.7 of the Disclosure Schedule sets forth a true, complete and
correct list of all material instruments, agreements, indentures, mortgages,
guarantees, notes, commitments, accommodations, letters of credit or other
arrangements or understandings, whether written or oral, to which OpenLimit is a
party (collectively, the "OpenLimit Operating Agreements"). An agreement shall
not be considered material for the purposes of this Section 3.7(a) if it
provides for expenditures or receipts of less than $10,000 and has been entered
into by OpenLimit in the ordinary course of business. The OpenLimit Operating
Agreements constitute all of the material contracts, agreements, understandings
and arrangements required for the operation of the business of OpenLimit or
which have a material effect thereon. Copies of all such material written
OpenLimit Operating Agreements have previously been delivered or otherwise made
available to the Company and such copies are true, complete and correct as of
the date hereof.

(b) Neither, OpenLimit, nor, to OpenLimit's knowledge, any other person or
entity is in breach in any material respect of, or in default in any material
respect under, any material contract, agreement, arrangement, commitment or plan
to which OpenLimit is a party, and no event or action has occurred, is pending
or is threatened, which, after the giving of notice, passage of time or
otherwise, would constitute or result in such a material breach or material
default by OpenLimit or, to the knowledge of OpenLimit, any other person or
entity. OpenLimit has not received any notice of default under any contract,
agreement, arrangement, commitment or plan to which it is a party, which default
has not been cured to the satisfaction of, or duly waived by, the party claiming
such default on or before the date hereof.

3.8 Personal Property.

(a) OpenLimit has good and marketable title to all of its tangible personal
property and assets free and clear of any other liens or mortgages, except for
any lien for current taxes not yet due and payable, as set forth in Disclosure
Schedule 3.8.

 

 

3.9 Real Property.

Disclosure Schedule 3.9 sets forth a true and complete list of all real property
owned by, or leased or subleased by or to, OpenLimit (the "OpenLimit Real
Property"). Except as set forth in Schedule 3.9 of the Disclosure Schedule, each
lease to which OpenLimit is a party is valid, binding and in full force and
effect with respect to OpenLimit, and, to the knowledge of OpenLimit, all other
parties thereto; no notice of default or termination under any such lease is
outstanding.

3.10 Compliance with Law.

(a) OpenLimit is not conducting its respective business or affairs in material
violation of any applicable national, federal or local law, ordinance, rule,
regulation, court or administrative order, decree or process, or any requirement
of insurance carriers. OpenLimit has not received any notice of violation or
claimed violation of any such law, ordinance, rule, regulation, order, decree,
process or requirement.

(b) OpenLimit is in compliance in all material respects with all applicable
national, federal, local and foreign laws and regulations relating to the
protection of the environment and human health. There are no claims, notices,
actions, suits, hearings, investigations, inquiries or proceedings pending or,
to the knowledge of OpenLimit, threatened against OpenLimit that are based on or
related to any environmental matters or the failure to have any required
environmental permits, and there are no past or present conditions that
OpenLimit has reason to believe are likely to give rise to any material
liability or other obligations of OpenLimit under any environmental laws.

3.11 Permits and Licenses.

OpenLimit has all certificates of occupancy, rights, permits, certificates,
licenses, franchises, approvals and other authorizations as are reasonably
necessary to conduct its respective business and to own, lease, use, operate and
occupy its assets, at the places and in the manner now conducted and operated,
except those the absence of which would not materially adversely affect its
respective business. As of the date hereof, OpenLimit has not received any
written or oral notice or claim pertaining to the failure to obtain any material
permit, certificate, license, approval or other authorization required by any
national, federal, state or local agency or other regulatory body, the failure
of which to obtain would materially and adversely affect its business.

3.12 Ordinary Course

Since inception, OpenLimit has conducted its business, maintained its real
property and equipment and kept its books of account, records and files,
substantially in the same manner as previously conducted, maintained or kept and
solely in the ordinary course.

3.13 No Adverse Changes.

Since inception, there has not been:

(a) Any material adverse change in the business, prospects, the financial or
other condition, or the respective assets or liabilities of OpenLimit.

(b) Any material loss sustained by OpenLimit, including, but not limited to any
loss on account of theft, fire, flood, explosion, accident or other calamity,
whether or not insured, which has materially and adversely interfered, or may
materially and adversely interfere, with the operation of OpenLimit's business.

(c) To the best knowledge of OpenLimit, any event, condition or state of facts,
including, without limitation, the enactment, adoption or promulgation of any
law, rule or regulation, the occurrence of which materially and adversely does
or would affect the results of operations or the business or financial condition
of OpenLimit.

3.14 Litigation.

(a) There is no claim, dispute, action, suit, proceeding or investigation
pending or, to the knowledge of OpenLimit, threatened, against or affecting the
business of OpenLimit, or challenging the validity or propriety of the
transactions contemplated by this Agreement, at law or in equity or admiralty or
before any federal, state, local, foreign or other governmental authority,
board, agency, commission or instrumentality, nor to the knowledge of OpenLimit,
has any such claim, dispute, action, suit, proceeding or investigation been
pending or threatened, during the 12-month period preceding the date hereof.

(b) There is no outstanding judgment, order, writ, ruling, injunction,
stipulation or decree of any court, arbitrator or national, federal, local,
foreign or other governmental authority, board, agency, commission or
instrumentality, against or materially affecting the business of OpenLimit.

(c) OpenLimit has not received any written or verbal inquiry from any national,
federal, local, foreign or other governmental authority, board, agency,
commission or instrumentality concerning the possible violation of any law, rule
or regulation or any matter disclosed in respect of its business.

3.15 Insurance.

OpenLimit maintains the following insurance policies:

Insurance for all equipment

Accident Insurance for all personnel

Collective Health Insurance for all personnel

3.16 Certificate of Incorporation and By-laws: Minute Books.

The copies of the Articles of Incorporation and By-laws (or similar governing
documents) of OpenLimit, and all amendments to each are true, correct and
complete. The minute books of OpenLimit contain true and complete records of all
meetings and consents in lieu of meetings of its board of directors (and any
committees thereof), or similar governing bodies, since the time of their
respective organization. The stock books of OpenLimit are true, correct and
complete.

3.17 Employee Benefit Plans.

OpenLimit does not maintain, nor has OpenLimit maintained in the past, any
employee benefit plans ("as defined in Section 3(3) of the "ERISA"), or any
plans, programs, policies, practices, arrangements or contracts (whether group
or individual) providing for payments, benefits or reimbursements to employees
of OpenLimit, former employees, their beneficiaries and dependents under which
such employees, former employees, their beneficiaries and dependents are covered
through an employment relationship with OpenLimit or any entity required to be
aggregated in a controlled group or affiliated service group with OpenLimit for
purposes of ERISA or the Code (including, without limitation, under Section
414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA, at any relevant
time.

3.18 Patents; Trademarks and Intellectual Property Rights.

OpenLimit owns or possesses sufficient legal rights to all patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information,
internet web site(s) proprietary rights and processes necessary for its business
as now conducted without any conflict with or infringement of the rights of
others. There are no outstanding options, licenses or agreements of any kind
relating to the foregoing, and OpenLimit is not bound by, or a party to, any
options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information, proprietary rights and processes of any other person or entity.

3.19 Subsidiaries.

OpenLimit wholly owns the following subsidiary corporations:

OPENLIMIT ACCESS MARKETING AG
BONNEVILLE GROUP AG
SIGNCUBES GMBH

- www.signcubes.com



3.20 Affiliate Transactions.

(a) Neither OpenLimit nor any officer, director or employee of the OpenLimit (or
any of the relatives or affiliates of any of the aforementioned persons) is a
party to any agreement, contract, commitment or transaction with OpenLimit or
affecting the business of OpenLimit, or has any interest in any property,
whether real, personal or mixed, or tangible or intangible, used in or necessary
to OpenLimit which will subject OpenLimit to any liability or obligation from
and after the Closing Date.

(b) OpenLimit has no indebtedness due from its respective officers, directors or
stockholders or any of their respective relatives or affiliates, and none of the
officers, directors or stockholders of OpenLimit or their respective relatives
or affiliates has any claim against OpenLimit.

3.21 Stock Exchange for Investment.

(a) Each Seller represents that he or she is acquiring the Company Shares for
investment for such Seller's own account and not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and such Seller
has no present intention of selling, granting any participation in, or otherwise
distributing the same. Such Seller further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to any of the Company Shares.

(b) Each Seller represents that he or she understands that the Company Shares
are not registered under the Securities Act on the ground that the sale and the
issuance of securities hereunder is exempt from registration under the
Securities Act pursuant to Section 4(2) and that the Company's reliance on such
exemption is predicated on each Seller's representations set forth herein

(c) Each Seller acknowledges that he or she can bear the economic risk of his or
her investment, and has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of the
investment in the Company Shares.

(d) Each Seller represents that he or she has carefully reviewed such
information as such Seller deemed necessary to evaluate an investment in the
Company Shares. To the full satisfaction of each such Seller, such Seller has
been furnished all materials that such Seller has requested relating to the
Company and the issuance of the Company Shares hereunder, and each such Seller
has been afforded the opportunity to ask questions of representatives of the
Company to obtain any information necessary to verify the accuracy of any
representations or information made or given to such Seller. Notwithstanding the
foregoing, nothing herein shall derogate from or otherwise modify the
representations and warranties of the Company set forth in this Agreement, on
which each of the Sellers has relied in making an exchange of the OpenLimit
Shares for the Company Shares.

(e) Each Seller understands that the Company Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Company Shares or any available exemption
from registration under the Securities Act, the Company Shares must be held
indefinitely. Each such Seller represents that such Seller is aware that the
Company Shares may not be sold pursuant to Rule 144 promulgated under the
Securities Act unless all of the conditions of that Rule are met.

3.22 No Regulatory Problems

OpenLimit (i) has not filed a registration statement which is the subject of any
proceeding or examination under Section 8 of the Securities Act, or is not the
subject of any refusal order or stop order thereunder; (ii) is not subject to
any pending proceeding under Rule 258 of the Securities Act or any similar rule
adopted under Section 3(b) of the Securities Act, or to an order entered
thereunder; (iii) has not been convicted of any felony or misdemeanor in
connection with the purchase or sale of any security or involving the making of
any false filing with the Commission; (iv) is not subject to any order,
judgment, or decree of any court of competent jurisdiction temporarily,
preliminary or permanently restraining or enjoining, the OpenLimit from engaging
in or continuing any conduct or practice in connection with the purchase or sale
of any security or involving the making of any false filing with the Commission;
and (v) is not subject to a United States Postal Service false representation
order entered under Section 3005 of Title 39, United States Code; or a temporary
restraining order or preliminary injunction entered under Section 3007 of Title
39, United States Code, with respect to conduct alleged to have violated Section
3005 of Title 39, United States Code.

To its knowledge, none of the OpenLimit's directors, officers, or beneficial
owners of five percent or more of any class of its equity securities (i) has
been convicted of any felony or misdemeanor in connection with the purchase or
sale of any security, involving the making of a false filing with the
Commission, or arising out of the conduct of the business of an underwriter,
broker, dealer, municipal securities dealer, or investment advisor; (ii) is
subject to any order, judgment, or decree of any court of competent jurisdiction
temporarily or preliminary enjoining or restraining, or is subject to any order,
judgment, or decree of any court of competent jurisdiction, permanently
enjoining or restraining such person from engaging in, or continuing, any
conduct or practice in connection with the purchase or sale of any security
involving the making of a false filing with the Commission, (iii) is subject to
an order of the Commission entered pursuant to Section 15(b), 15B(a), or 15B(c)
of the Exchange Act, or is subject to an order of the Commission entered
pursuant to Section 203(e) or (f) of the Investment Advisers Act of 1940; (iv)
has been suspended or expelled from membership in, or suspended or barred from
association with a member of, an exchange registered as a national securities
exchange pursuant to Section 6 of the Exchange Act, an association registered as
a national securities association under Section 15A of the Exchange Act, for any
act or omission to act constituting conduct inconsistent with just and equitable
principles of trade; or (v) is subject to a United States Postal Service false
representation order entered under Section 3005 of Title 39, United States Code;
or is subject to a restraining order or preliminary injunction entered under
Section 3007 of Title 39, United States Code, with respect to conduct alleged to
have violated Section 3005 of Title 39, United States Code.

ARTICLE IV



SPECIAL RIGHTS AND AGREEMENTS

4.1 Board of Directors.

The Company shall confirm the appointment of five (5) persons to the board of
directors at Closing. The initial board of directors shall be comprised of
Heinrich Dattler, chairman of the board, Josef Mettler, Beat Baer, Hans Joerg
Hartmann and Nora Coccaro.

4.2 Officers

The board of directors at Closing will appoint officers of the Company. Henrich
Dattler will be appointed as president and chief executive officer, Josef
Mettler will be appointed chief financial officer and Nora Coccaro will be
appointed as corporate secretary.

4.3 Private Placement.

Subsequent to Closing, the Company will use its best commercial efforts to
complete a private placement of approximately four million (4,000,000) common
shares at a price of $1.25 per share. Subscriptions to the private placement
will be made into an escrow account to be established with Bank Sarasin & Cie AG
to facilitate the receipt of funds and the distribution of share certificates.

4.5 Company Benefit Plan.

Subsequent to the Closing, the Company will adopt a benefit plan designed to
reserve for the directors, officers, key employees and consultants to the
Company, that number of common shares equivalent to 10% of the post acquisition
number of shares outstanding, to be used for stock issuances or option grants to
such individuals on terms and conditions determined by the Company's board of
directors.

4.6 Finders Fee

(a) Sellers were introduced to the Company by Ahava Investments, Inc. and on the
Closing of this Agreement the Company will issue 2,000,000 shares of the
Company's common stock to Ahava Investments, Inc. as a finder's fee in full
satisfaction of the terms of an advisory agreement dated February 3, 2003.

(b) Except as to the introduction and finders fee payable to Ahava Investments,
Inc., all negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by the Company directly with OpenLimit
without the intervention of any person on behalf of OpenLimit in such a manner
as to give rise to any valid claim by any person against the Company or any
Seller for a finder's fee, brokerage commission or similar payment.

ARTICLE V



CONDITIONS PRECEDENT AND POST-CLOSING COVENANTS

5.1 Conditions Precedent to Obligations of the Company.

The obligations of the Company under this Agreement to consummate the Closing
contemplated hereby shall be subject to the satisfaction, or to the waiver by
it, on or before the Closing Date, of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
OpenLimit and of the Sellers shall be in all material respects true and accurate
as of the date when made, and, except as to representations and warranties which
are expressly limited to a state of facts existing at a time prior to the
Closing Date, shall be in all material respects true and accurate at and as of
the Closing, with the same effect as if the same had been made on the Closing
Date.

(b) Performance of Covenants. OpenLimit and the Sellers shall have performed and
complied in all material respects with each and every covenant, agreement and
condition required by this Agreement to be performed or complied with by it
prior to or on the Closing Date.

(c) No Governmental or Other Proceeding or Litigation. No order of any court or
administrative agency shall be in effect which restrains or prohibits any
transaction contemplated hereby; and no suit, action, other than the exercise of
dissenters' rights, investigation, inquiry or proceeding by any governmental
body or other person or entity shall be pending or threatened against OpenLimit
which challenges the validity or legality, or seeks to restrain the
consummation, of the transactions contemplated hereby.

(d) Closing Documentation. The Company shall have received such additional
documentation at the Closing as the Company and its counsel may reasonably
require to evidence compliance by OpenLimit and the Sellers with all of their
obligations under this Agreement.

5.2 Conditions Precedent to Obligations of OpenLimit and the Sellers.

The obligations of OpenLimit and the Sellers under this Agreement to consummate
the Closing contemplated hereby shall be subject to the satisfaction, or to the
waiver by OpenLimit and the Sellers, on or before the Closing Date, of the
following conditions:

(a) Representations and Warranties True. The representations and warranties of
the Company shall be in all material respects true and accurate as of the date
when made, and, except as to representations and warranties which are expressly
limited to a state of facts existing at a time prior to the Closing Date, shall
be in all material respects true and accurate at and as of the Closing, with the
same effect as if the same had been made on the Closing Date.

(b) Performance of Covenants. The Company shall have performed and complied in
all material respects with each and every covenant, agreement and condition
required by this Agreement to be performed or complied with by it prior to or on
the Closing Date.

(c) No Governmental or Other Proceeding or Litigation. No order of any court or
administrative agency shall be in effect which restrains or prohibits any
transaction contemplated hereby; and no suit, action, other than the exercise of
dissenters' rights, investigation, inquiry or proceeding by any governmental
body or other person or entity shall be pending or threatened against the
Company which challenges the validity or legality, or seeks to restrain the
consummation, of the transactions contemplated hereby.

(d) Closing Documentation. OpenLimit and the Seller shall have received such
additional documentation at the Closing as OpenLimit and the Sellers and their
respective counsel may reasonably require to evidence compliance by the Company
with all of its obligations under this Agreement.

ARTICLE VI



INDEMNIFICATION

6.1 Indemnity of Sellers.

The Company agrees to defend, indemnify and hold harmless each Seller from and
against, and to reimburse each Seller with respect to, all liabilities, losses,
costs and expenses, including, without limitation, reasonable attorneys' fees
and disbursements ("Seller's Losses"), asserted against or incurred by such
Seller by reason of, arising out of, or in connection with any material breach
of any representation or warranty contained in this Agreement made by the
Company or in any document or certificate delivered by the Company pursuant to
the provisions of this Agreement or in connection with the transactions
contemplated thereby. Notwithstanding the foregoing provisions of this Section
6.1, no claim for indemnification shall be made by each Seller against the
Company unless and until the aggregate Seller's Losses shall exceed $25,000.

6.2 Indemnity of the Company.

OpenLimit and the Sellers, severally and not jointly, agree to defend, indemnify
and hold harmless the Company from and against, and to reimburse the Company
with respect to, all liabilities, losses, costs and expenses, including, without
limitation, reasonable attorneys' fees and disbursements ("Company Losses"),
asserted against or incurred the Company by reason of, arising out of, or in
connection with any material breach of any representation or warranty contained
in this Agreement and made by OpenLimit or the Sellers or in any document or
certificate delivered by OpenLimit or the Sellers pursuant to the provisions of
this Agreement or in connection with the transactions contemplated thereby;
provided, however, that each Seller shall only be required to defend, indemnify
and hold harmless the Company for the representations and warranties made by
such Seller. Notwithstanding the foregoing provisions of this Section 6.2, no
claim for indemnification shall be made by Company against Seller unless and
until the aggregate Company Losses shall exceed $25,000.

6.3 Indemnification Procedure.

A party (an "Indemnified Party") seeking indemnification shall give prompt
notice to the other party (the "Indemnifying Party") of any claim for
indemnification arising under this Article VI. The Indemnifying Party shall have
the right to assume and to control the defense of any such claim with counsel
reasonably acceptable to such Indemnified Party, at the Indemnifying Party's own
cost and expense, including the cost and expense of reasonable attorneys' fees
and disbursements in connection with such defense, in which event the
Indemnifying Party shall not be obligated to pay the fees and disbursements of
separate counsel for such in such action. In the event, however, that such
Indemnified Party's legal counsel shall determine that defenses may be available
to such Indemnified Party that are different from or in addition to those
available to the Indemnifying Party, in that there could reasonably be expected
to be a conflict of interest if such Indemnifying Party and the Indemnified
Party have common counsel in any such proceeding, or if the Indemnified Party
has not assumed the defense of the action or proceedings, then such Indemnifying
Party may employ separate counsel to represent or defend such Indemnified Party,
and the Indemnifying Party shall pay the reasonable fees and disbursements of
counsel for such Indemnified Party. No settlement of any such claim or payment
in connection with any such settlement shall be made without the prior written
consent of the Indemnifying Party which consent shall not be unreasonably
withheld.

ARTICLE VII



MISCELLANEOUS

7.1 Survival of Representations and Warranties.

Except as otherwise provided, all representations and warranties made by a party
in this Agreement or in any document or certificate delivered pursuant hereto
shall survive the Closing Date until one year from the Closing.

7.2 Notice.

All communications, notices, requests, consents or demands given or required
under this Agreement shall be in writing and shall be deemed to have been duly
given when delivered to, or received by prepaid registered or certified mail or
recognized overnight courier addressed to, or upon receipt of a facsimile sent
to, the party for whom intended, as follows, or to such other address or
facsimile number as may be furnished by such party by notice in the manner
provided herein:

If to the Company:

JURE HOLDINGS, INC.
1818-1177 West Hastings Street
Vancouver, British Columbia, Canada V6E 2K3
Attention: Nora Coccaro, President

Phone Number: (604) 602-1717
Fax Number: (604) 687-6755

If to OpenLimit:

OPENLIMIT AG
Zugarstrasse 76b
CH-6341
Baar, Switzerland

Phone Number: (41) 41 560 1020
Fax Number: (41) 41 560 1039

Attention: Heinrich Dattler, President

If to the Sellers:

At the respective addresses of each Seller

 

7.3 Entire Agreement.

This Agreement, the Disclosure Schedules and any instruments and agreements to
be executed pursuant to this Agreement, sets forth the entire understanding of
the parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter and
may not be waived or modified, in whole or in part, except by a writing signed
by each of the parties hereto. No waiver of any provision of this Agreement in
any instance shall be deemed to be a waiver of the same or any other provision
in any other instance. Failure of any party to enforce any provision of this
Agreement shall not be construed as a waiver of its rights under such provision.

7.4 Successors and Assigns.

This Agreement shall be binding upon, enforceable against and inure to the
benefit of, the parties hereto and their respective heirs, administrators,
executors, personal representatives, successors and assigns, and nothing herein
is intended to confer any right, remedy or benefit upon any other person. This
Agreement may not be assigned by any party hereto except with the prior written
consent of the other parties, which consent shall not be unreasonably withheld.

7.5 Governing Law.

This Agreement will be construed and enforced in accordance with and governed by
the laws of the State of Florida, without reference to principles of conflicts
of law. Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass any part of the State of Florida in connection with
any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of such proceeding in such jurisdictions. Each
party hereby agrees that if another party to this Agreement obtains a judgment
against it in such a proceeding, the party which obtained such judgment may
enforce same by summary judgment in the courts of any country having
jurisdiction over the party against whom such judgment was obtained, and each
party hereby waives any defenses available to it under local law and agrees to
the enforcement of such a judgment. Each party to this Agreement irrevocably
consents to the service of process in any such proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to such party
at its address set forth herein. Nothing herein shall affect the right of any
party to serve process in any other manner permitted by law.

7.6 Counterparts.

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

7.7 Construction.

Headings contained in this Agreement are for convenience only and shall not be
used in the interpretation of this Agreement. References herein to articles,
sections and the Disclosure Schedules are to the articles, sections and
disclosures, respectively, of this Agreement. The Disclosure Schedule is hereby
incorporated herein by reference and made a part of this Agreement. As used
herein, the singular includes the plural, and the masculine, feminine and neuter
gender each includes the others where the context so indicates. Any item that is
disclosed in a representation or warranty or in the Disclosure Schedule shall be
deemed disclosed for all purposes and for every representation and warranty.

7.8 Severability.

If any provision of this Agreement is held to be invalid or unenforceable by a
court of competent jurisdiction, this Agreement shall be interpreted and
enforceable as if such provision were severed or limited, but only to the extent
necessary to render such provision and this Agreement enforceable.

IN WITNESS WHEREOF each of the parties hereto has executed this Agreement as of
the date first set forth above.

JURE HOLDINGS, INC.

 

/s/ Nora Coccaro


By: Nora Coccaro
President



OPENLIMIT AG

 

/s/ Heinrich Dattler


By: Heinrich Dattler
President



 

 

ON BEHALF OF THE SELLERS:

 

/s/ Heinrich Dattler


Heinrich Dattler



 

/s/ Josef Mettler


Josef Mettler



 

 

DISCLOSURE SCHEDULE 1.1



OPENLIMIT SHARES



Last Name

First Name

Street

Zip, Place

Country

No. of shares

Amancio

Varela

Hundackerstrasse 80

8600 Dübendorf

Switzerland

500

Angustifolia Properties Inc.

Torre Swiss Bank

Calle 53 Obarrio

Panama

Rep. Panama

237'000

Badiali

Sasha

Berglistrasse 32

8180 Bülach

Switzerland

1'000

Bär

Beat

Hubstrasse 6

8105 Watt

Switzerland

36'000

Bauer

Dieter

Sedlmeierstrasse 14a

84571

Germany

35'250

Berger

Silvio

Krähenweg 7

7000 Chur

Switzerland

20'000

Bluestar Entertainment AG

 

Lettenstrasse 7

6343 Rotkreuz

Switzerland

600'000

Böhm

Wolfgang

Schützenstrasse 15

8355 Aadorf

Switzerland

18'000

Conte di M AG

 

Quaderstrasse 8

7000 Chur

Switzerland

55'000

Dattler

Andra

Jungstarsse 10

10247 Berlin

Germany

25'000

Dattler

Heinrich

Ratenstrasse 13

6315 Alosen

Switzerland

750'000

Denkewitz

Andrea

Zur Tonkuhle 33

39444 Hecklingen

Germany

5'000

Egloff

Eddie

Tödiweg 13

8802 Kilchberg

Switzerland

20'000

Enuhill Portfolio Inc.

Pasea Estate

Road Town

Tortola

British Virgin Isl.

201'400

Frigo

Felice

Feld 187

7303 Mastrils

Switzerland

5'000

Garza United Corp.

Torre Swiss Bank

Calle 53 Obarrio

Panama

Rep. Panama

235'000

Godelmann

Lucas

Hölzlistrasse 46

4102 Binningen

Switzerland

500

Golino Stiftung

 

P.O. Box 1144

9490 Vaduz

Liechtenstein

16'000

Gurov

Marc

Mühlebachstrasse 20

6341 Baar

Switzerland

65'000

Hans Gurtner AG

 

Archmattenweg 30

2540 Grenchen

Switzerland

6'000

Hartmann

Hans-Jörg

Artherstrasse 45c

6318 Walchwil

Switzerland

65'000

Jeschka

Frank

Kuckucksweg 26

14547 Beelitz

Germany

20'000

Keller

Jack

Via Tegiatscha 5

7500 St. Moritz

Switzerland

25'000

Knall

Gunter

Rebwiesstrasse 46

8702 Zollikon

Switzerland

1'000

Kohlpaintner

Josef

Dregelyvar 25 u.

1158 Budapest

Hungary

227'200

Latasbesz Investments Corp.

Torre Swiss Bank

Calle 53 Obarrio

Panama

Rep. Panama

235'000

Lerkurt Investment Ltd.

Pasea Estate

Road Town

Tortola

British Virgin Isl.

216'450

Merki

Ralph

Neuwiesenstrasse 8

5422 Oberehrendingen

Switzerland

2'000

Mettler

Josef

Mühlebachstrasse 20

6341 Baar

Switzerland

750'000

Meyer

Werner R.

Binderstrasse 62

8702 Zollikon

Switzerland

20'000

Meyer

Roman

Forchstrasse 76

8008 Zürich

Switzerland

500

Müller

Andrea

Baarerstrasse 99

6300 Zug

Switzerland

500

Münger

Ruth

Bergstrasse 54

2540 Grenchen

Switzerland

10'000

Pachler

Gerhard

Wallikerstrasse 29

8544 Attikon

Switzerland

1'000

Papis

Peter

Ahornstrasse 1

5442 Fislisbach

Switzerland

1'000

Scandurro

Massimo

Wiesenstrasse 4

8500 Frauenfeld

Switzerland

200

Scherrieble

Manuela

Eschenbacherstrasse 3

93057 Regensburg

Germany

5'000

Sewit Investment Ltd.

Pasea Estate

Road Town

Tortola

British Virgin Isl.

235'000

Stäubli

Severin

Holzrai 55

8602 Wangen

Switzerland

1'500

Stüber

Reinhard

Fürstenwald Allee 292

12589 Berlin

Germany

45'000

Swissfirst Bank AG

 

Austrasse 61

9490 Vaduz

Liechtenstein

3'000

Tschan

Anton

Arisdörferstrasse 50

4414 Füllinsdorf

Switzerland

3'000

Weh

Thomas

Hochstrasse 329

8200 Schaffhausen

Switzerland

1'000

Total Number of Shares

 

 

 

 

4'200'000



 

 

DISCLOSURE SCHEDULE 2.4



COMPANY FINANCIAL STATEMENTS



(Attached)



 

 

 

 

 

DISCLOSURE SCHEDULE 2.7



COMPANY OPERATING AGREEMENTS



1. Consulting Agreement between the Company and Nora Coccaro dated August 1,
1999. The Agreement is renewable on an annual basis.



 

 

 

 

 

DISCLOSURE SCHEDULE 2.8



COMPANY PERSONAL PROPERTY



Not Applicable



 

 

 

 

 

DISCLOSURE SCHEDULE 2.9



COMPANY REAL PROPERTY



1. The Company leases office space at a rate of $2,140 a month from Zmax Capital
Corp. on a month to month basis at 1177-1818 West Hastings Street, Vancouver,
British Columbia, Canada V6E 2K3.



 

 

 

 

 

DISCLOSURE SCHEDULE 3.4



OPENLIMIT FINANCIAL STATEMENTS



(Attached)



 

 

 

 

 

DISCLOSURE SCHEDULE 3.7



OPENLIMIT OPERATING AGREEEMNTS



1. Contract with T.Systems CS AG Bruettisellen, Switzerland for the handling and
financing of the Credit card

2. Contract with AIG Europe AG, Zurich , Switzerland for OPENLIMIT Insurance
products

3. Contract with TUV Munich Germany for the comlete security system

4. Contract with Psix for the MLM software

5. MOU with TSI (T-Systems International, Bonn Germany for supplying the Digital
Signature Card (Contract negotiations have been completed and OpenLimit expects
that the agreement will be signed shortly in Berlin)



 

 

 

 

 

DISCLOSURE SCHEDULE 3.8



OPENLIMIT PERSONAL PROPERTY



Software programs for CHF 3'980'000.--

Furniture and computers appr. CHF 80'000.--



 

 

 

 

 

DISCLOSURE SCHEDULE 3.9



OPENLIMIT REAL PROPERTY



1. The Company leases office space at a rate of CHF 5'607.-- a month from Küng &
Paatner AG. on a month to month basis at Zugerstrasse 76b, CH-6341 Baar,
Switzerland



 

 